                                 UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION

In re: JOSEPH PAWLAK, as titled
owner of and for a 24’ 2006 World Cat
Boat, etc.1

                            Petitioner,

                                                                     Case No: 6:19-cv-2105-Orl-22DCI


                                                   ORDER

           This cause is before the Court on Petitioner’s Motion for Entry of Final Default Judgment

for Exoneration from Liability Against All Claimants Not Filing a Claim in this Action (Doc. 40)

filed on February 21, 2020.

           The United States Magistrate Judge has submitted a report recommending that the Motion

be GRANTED. On January 24, 2020, Huy Tran; American Honda Motor Co., Inc.; and Salty

Maine Services, Inc. d/b/a Sea Tow Daytona/Ponce/New Smyrna filed their Answers and

Counterclaims. Docs. 22-24, 26. The Clerk entered default on February 14, 2020 against any other

potential claimants. Doc. 38.

           After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions of

law in the Report and Recommendation.

           Therefore, it is ORDERED as follows:

           1.      The Report and Recommendation filed March 10, 2020 (Doc. No. 43) is

ADOPTED and CONFIRMED and made a part of this Order.

           2.      The Motion for Default Judgment is hereby GRANTED. The Clerk is DIRECTED

to enter a Final Default Judgment of Exoneration from Liability against all claimants having an


1
    Hull identification number EPYBB035D606, her engines, tackle, and appurtenances.
interest in this matter, other than Huy Tran; American Honda Motor Co., Inc.; and Salty Maine

Services, Inc. d/b/a Sea Tow Daytona/Ponce/New Smyrna, pursuant to Rule 55 and Supplemental

Rule F(5), for failure to file a timely claim or answer in this matter.

       DONE and ORDERED in Orlando, Florida on March 30, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                 -2-
